Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. Applicant asserts (page 10 of remarks):
a)	Benjamin does not appear to apply to the inventive concepts of a group of mobile devices where “the respective reporting frequencies of the respective mobile devices depend on respective energy balances of the respective mobile devices that are based on a respective radio link quality associated with the respective mobile devices and based on network activity of the group of mobile devices on the wireless network,” as recited by amended Claim 1.
b)	However, the Examiner very kindly directs applicant to monitoring device may change the reporting period based on battery life, for example, in response to estimating a remaining battery life will not last for the remaining duration of a trip. The server and/or monitoring device could also revise the reporting period based on other factors, such as location of the monitoring device (e.g., determining the device is at a port or on a ship) and/or one or more transmission rules (e.g., determining the device is at an airfield and should not transmit cellular signals during a flight). In some embodiments, the portable monitoring device could adjust an interval at which sensors take measurements and/or other parameters of the sensors based on similar factors. For example, the portable monitoring device may monitor the power consumption related to sensor activity, and may adjust sensor activity to conserve power. If the sensors are capturing data at a rate that will deplete the power supply before the goods reach their destination, the portable monitoring device may capture sensor data less often; thus, reporting periods or frequencies depends on battery life or power level of portable monitoring device(s) (Benjamin, ¶0103). Further, the transmission power of transmissions from portable monitoring device to one or more other devices (e.g., another portable monitoring device, sensors monitoring other cargo portions, remote server via cell towers, etc.) is adjusted using a transmission power management module. Portable monitoring device may begin transmitting using more transmission power to establish a good connection, and may reduce the power gradually over multiple transmissions to find a transmission power level that is appropriate for device while conversing some power. A signal strength of a signal received at the other device with which portable monitoring device is communicating (e.g., a sensor connected via a secondary radio connection, another portable monitoring device, etc.) is determined. In some embodiments, the other device may be within a same enclosure as portable monitoring device , or may be carried on or coupled to a same vehicle as portable monitoring device . In some embodiments, the other device may be on another vehicle within a fleet of two or more vehicles carrying cargo in proximity to one another. In some embodiments, the other device may be remote server , and remote server may receive data relating to a signal strength of signals received by cell towers from portable monitoring device for use in modifying a transmission power of portable monitoring device; therefore, power level is based on received signal strength/quality such as to establish a good connection the power gradually reduce (Benjamin, ¶0185-186). Also, 
various modules for controlling the operation of portable monitoring device . Power management module is configured to control the activity of portable monitoring device for power conservation and/or communication management purposes. Power management module may adjust the activities of portable monitoring device based on the power supply remaining in the device and on general power usage of portable monitoring device . For example, the activities of portable monitoring device may be adjusted to ensure that enough power remains for the duration of a scheduled trip. Such activities may include a transmission schedule (e.g., adjusting a schedule to cause the device to transmit a signal once every four hours instead of once every hour). Such activities may further include continuously monitoring the battery level and increasing or decreasing the transmission power of the device based on the remaining battery level 
and based on network activity on the wireless network (Benjamin, ¶0119). In addition, portable monitoring device may include a secondary communication circuit configured to enable communication with one or more other devices (e.g., other portable monitoring devices) in proximity to the device (e.g., devices in the same vehicle, on or in one or more other adjacent vehicles carrying related cargo). Portable monitoring device may include a secondary radio transceiver configured to communicate with devices using a short, medium, or long-range communication protocol. One or more of various communication protocols may be utilized, such as Bluetooth, WiFi, etc. (Benjamin, ¶0127). Therefore, power usage based on activity of portable monitoring devices (i.e. group of mobile devices) in the network such as transmission schedule. 


c)	Applicant further asserts (page 11 of remarks):  Benjamin does not appear to base the adjustment of the transmissions of the portable monitoring device on activity on the network. Therefore, Benjamin fails to disclose or suggest “the respective reporting frequencies of the respective mobile devices depend on respective energy balances of the respective mobile devices that are based on a respective radio link quality associated with the respective mobile devices and based on network activity of the group of mobile devices on the wireless network,” as recited by amended Claim 1. In other words, Benjamin does not appear use the aggregate activity of the
various wireless devices such that the reporting frequencies are “based on network activity of the group of mobile devices on the wireless network,” as recited by amended Claim 1.
d)	However, the Examiner very kindly point out to: wherein the respective reporting frequencies of the respective mobile devices depend on  respective energy balances of the respective mobile devices (Benjamin, ¶0103, reporting periods or frequencies depends on battery life or power level of portable monitoring devices) that are based on a respective radio link quality associated with the respective mobile devices (Benjamin, ¶0185-186, power level is based on received signal strength/quality such as to establish a good connection the power gradually reduce) and based on network activity of the group of mobile devices on the wireless network (Benjamin, ¶0119 and ¶0127, power usage based on communication activity of portable monitoring device with other portable monitoring devices in the network such as transmission schedule). 
e)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 3, 5-8, 10, 13, 16-17, 19-20 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1). 
As per claim 1, Toni teaches a method of providing location information of a group of mobile devices of a wireless network to a network node of the wireless network (Toni, ¶0107-108, a method of providing position determination (i.e. location information) mobile devices of the network to a server (i.e. network node) of the network), the method comprising: 
repetitively transmitting, by at least two mobile devices of the group of mobile devices (Toni, ¶0100 and ¶0107-108, frequently/repetitively sending or transmitting by the plurality of mobile device(s); also see ¶0104, continuously transmitting), respective location information of the respective mobile devices at a respective reporting frequencies (Toni, ¶0100 and ¶0107-108, information about position or location update of the respective mobile device(s) at the reporting frequency); and receiving, by the at least two mobile devices from the network node, respective reporting configurations (Toni, ¶0100 and ¶0107-108, receiving by the mobile device(s) from the server instruction of how to report; also see ¶0038, mobile device(s) are configured to receive an instruction from the server to adjust how often to reports location information), 
wherein the reporting configuration comprises the reporting frequencies of the respective mobile devices (Toni, ¶0100 and ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile devices), and respective reporting start times of the respective mobile devices (Toni, ¶0100 and ¶0107-108, "warm start" is when a GPS device(s) remembers its last calculated reported positions, almanac used, and UTC Time and the reset (i.e. new start) and attempts to calculate new position to report to server; also see ¶0072, time period at which tracks starts at the present position (i.e. reporting start time)), and wherein the location information is transmitted by the at least two mobile device in accordance with the reporting start time (Toni, ¶0100 and ¶0107-108, information regarding position updates is transmitted by the plurality of mobile devices with respect to the warm start of GPS device(s) which reports its position).  
	However, Toni does not explicitly teach wherein the respective reporting frequencies of the respective mobile devices depend on  respective energy balances of the respective mobile devices that are based on a respective radio link quality associated with the respective mobile devices and based on network activity of the group of mobile devices on the wireless network.
 	In the same field of endeavor, Benjamin teaches wherein the respective reporting frequencies of the respective mobile devices depend on  respective energy balances of the respective mobile devices (Benjamin, ¶0103, reporting periods or frequencies depends on battery life or power level of portable monitoring devices) that are based on a respective radio link quality associated with the respective mobile devices (Benjamin, ¶0185-186, power level is based on received signal strength/quality such as to establish a good connection the power gradually reduce) and based on network activity of the group of mobile devices on the wireless network (Benjamin, ¶0119 and ¶0127, power usage based on communication activity of portable monitoring device with other portable monitoring devices in the network such as transmission schedule). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Benjamin into invention of Toni in order to provide configurable reporting and/or sensor monitoring parameters between devices for purpose of reducing power and increasing the battery life. 
 	As per claim 3 as applied to claim 1 above, Toni further teaches wherein the reporting configuration for the respective mobile device comprises the reporting frequency of the respective mobile device in dependence of the energy balance of the respective mobile device (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device and the frequency of position reports of the mobile device is adjusted in relation to battery charge level of the respective mobile device). 
As per claim 5 as applied to claim 1 above, Toni further teaches transmitting, by the at least two mobile devices to the network node, respective one or more parameters indicative of the energy balance of the respective mobile devices (Toni, ¶0107-108, transmitting by the mobile device(s) to the server battery charge level (i.e. 20% of maximum charge)).
As per claim 6 as applied to claim 5 above, Toni further teaches wherein the one or more parameters indicative of the energy balance of the respective mobile device comprise a battery status (Toni, ¶0107-108, battery charge level of the respective mobile device comprises battery state/status (i.e. 2 hours of the battery remains)). 
As per claim 7 as applied to claim 5 above, Toni does not explicitly teach wherein the one or more parameters indicative of the energy balance of the respective mobile device comprise a radio link status.
In the same field of endeavor, Benjamin teaches wherein the one or more parameters indicative of the energy balance of the respective mobile device comprise a radio link status (Benjamin, ¶0185-187, power level is based on received signal strength/quality such as to establish a good connection (i.e. link status) the power gradually reduce). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Benjamin into invention of Toni in order to provide configurable reporting and/or sensor monitoring parameters between devices for purpose of reducing power and increasing the battery life.
As per claim 8, Toni teaches a mobile device of a group of mobile devices of a wireless network (Toni, ¶0107-108, a mobile device of mobile devices of wireless network), comprising a processor (Toni, ¶0069, processor) configured to repetitively transmit location information of the mobile device at a respective reporting frequency (Toni, ¶0107-108, frequently/repetitively sending or transmitting by the mobile device information about position or location update of the respective mobile device at the reporting frequency; also see ¶0104, continuously transmitting), wherein the processor is further configured to receive a reporting configuration (Toni, ¶0107-108, receiving by the mobile device from the server instruction of how to report; also see ¶0038, mobile device is configured to receive an instruction from the server to adjust how often to reports location information), wherein the reporting configuration comprises the respective reporting frequency (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device), and a reporting start time (Toni, ¶0107-108, "warm start" is when a GPS device remembers its last calculated reported position, almanac used, and UTC Time and the reset (i.e. new start) and attempts to calculate new position to report to server; also see ¶0072, time period at which tracks starts at the present position (i.e. reporting start time)), and wherein the location information is transmitted by the mobile device in accordance with the reporting start time (Toni, ¶0107-108, information regarding position updates is transmitted by the mobile device with respect to the warm start of GPS device which reports its position).  
	However, Toni does not explicitly teach wherein the respective reporting frequency depends on  an energy balance of the mobile device that is based on a radio link quality associated with the mobile device and based on network activity of the group of mobile devices on the wireless network.
 	In the same field of endeavor, Benjamin teaches wherein the respective reporting frequency depends on  an energy balance of the mobile device (Benjamin, ¶0103, reporting periods or frequencies depends on battery life or power level of portable monitoring devices) that is based on a radio link quality associated with the mobile device (Benjamin, ¶0185-186, power level is based on received signal strength/quality such as to establish a good connection the power gradually reduce) and based on network activity of the group of mobile devices on the wireless network (Benjamin, ¶0119 and ¶0127, power usage based on communication activity of portable monitoring device with other portable monitoring devices in the network such as transmission schedule). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Benjamin into invention of Toni in order to provide configurable reporting and/or sensor monitoring parameters between devices for purpose of reducing power and increasing the battery life. 
As per claim 10, Toni teaches a method of operating a network node (Toni, ¶0107-108, a method of operating a server (i.e. network node)), comprising: repetitively receiving, from each mobile device of a group of mobile devices of a wireless network (Toni, ¶0107-108, frequently/repetitively sending therefore receiving from the mobile device of mobile devices of wireless network; also see ¶0104, continuously transmitting or receiving), a respective location information of the each mobile device at a respective reporting frequency (Toni, ¶0107-108, information about position or location update of the respective mobile device at the reporting frequency); In re: Henrik SUNDSTROM et al.PCT Application No.: PCT/EP2017/080552Filed: November 27, 2017Page 5determining a location information of the group of mobile devices depending on the respective location information of each of the mobile devices of the group of mobile devices (Toni, ¶0107-108, determining position or location of mobile device(s) based on the respective position or location information of the mobile device), and transmitting, to each mobile device of the group, a reporting configuration for the respective mobile device (Toni, ¶0107-108, server transmitting  to the mobile device instruction of how to report; also see ¶0038, mobile device is configured to receive an instruction from the server to adjust how often to reports location information), wherein the reporting configuration for the respective mobile device comprises the respective reporting frequency of the respective mobile device (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device), and a reporting start time of the respective mobile device (Toni, ¶0107-108, "warm start" is when a GPS device remembers its last calculated reported position, almanac used, and UTC Time and the reset (i.e. new start) and attempts to calculate new position to report to server; also see ¶0072, time period at which tracks starts at the present position (i.e. reporting start time)). 
However, Toni does not explicitly teach setting the respective reporting frequency of each mobile devices depending on  energy balance of the respective mobile devices that is based on a respective radio link quality associated with the respective mobile devices and based on network activity of the group of mobile devices on the wireless network.
 	In the same field of endeavor, Benjamin teaches setting the respective reporting frequency of each mobile devices depending on  energy balance of the respective mobile devices (Benjamin, ¶0103, adjusting or setting the reporting periods or frequencies depends on battery life or power level of portable monitoring devices) that is  based on a respective radio link quality associated with the respective mobile devices (Benjamin, ¶0185-186, power level is based on received signal strength/quality such as to establish a good connection the power gradually reduce) and based on network activity of the group of mobile devices on the wireless network (Benjamin, ¶0119 and ¶0127, power usage based on communication activity of portable monitoring device with other portable monitoring devices in the network such as transmission schedule). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Benjamin into invention of Toni in order to provide configurable reporting and/or sensor monitoring parameters between devices for purpose of reducing power and increasing the battery life. 
As per claim 13 as applied to claim 10 above, Toni teaches wherein the reporting configuration for the respective mobile device comprises the respective reporting frequency of the respective mobile device in dependence of the energy balance of the respective mobile device (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device and the frequency of position reports of the mobile device is adjusted in relation to battery charge level of the respective mobile device). 
As per claim 16 as applied to claim 10 above, Toni further teaches receiving, from each mobile device of the group of mobile devices, one or more parameters indicative of the energy balance of the respective mobile device (Toni, ¶0107-108, transmitting by the mobile device to the server battery charge level (i.e. 20% of maximum charge)), wherein setting the reporting frequency of each mobile device of the group of mobile devices comprises setting the reporting frequency of the respective mobile device depending on the one or more parameters (Toni, ¶0107-108, adjusting or setting the frequency of reporting of mobile device in relation to battery charge level of the respective mobile device comprises battery state/status). 
As per claim 17 as applied to claim 16 above, Toni further teaches wherein the one or more parameters indicative of the energy balance of the respective mobile device comprise at least one of a battery status or a radio link status (Toni, ¶0107-108, battery charge level of the respective mobile device comprises battery state/status (i.e. 2 hours of the battery remains)).
As per claim 19 as applied to claim 16 above, Toni further teaches performing a threshold comparison between the one or more parameters of the respective mobile device and one or more respective thresholds (Toni, ¶0108, when a battery charge level is 20% of maximum charge (therefore threshold comparison)) wherein setting the reporting frequency of each mobile device of the group of mobile devices comprises setting the reporting frequency of the respective mobile device depending on the threshold comparison (Toni, ¶0108, adjusting or setting the reporting frequency of mobile device in relation on the maximum charge (i.e. threshold comparison)). 
As per claim 20 as applied to claim 10 above, Toni further teaches wherein setting the reporting frequency of each mobile device of the group of mobile devices comprises: setting the reporting frequency of the respective mobile device of the group of mobile devices depending on a target location of the group of mobile devices (Toni, ¶0104, adjusting the frequency of report depend on final/target destination or location of device). 
 	 As per claim 24, Toni teaches a network node (Toni, ¶0107-108, a server (i.e. network node)), comprising a processor (¶0069, processor) configured to perform operations comprising:In re: Henrik SUNDSTROM et al. PCT Application No.: PCT/EP2017/080552Filed: November 27, 2017Page 8repetitively receiving, from each mobile device of a group of mobile devices of a wireless network (Toni, ¶0107-108, frequently/repetitively sending therefore receiving from the mobile device of mobile devices of wireless network; also see ¶0104, continuously transmitting or receiving), 
a location information of the respective mobile device at a respective reporting frequency (Toni, ¶0107-108, information about position or location update of the respective mobile device at the reporting frequency, determining a location information of the group of mobile devices depending on the location information of the mobile devices of the group of mobile devices (Toni, ¶0107-108, determining position or location of mobile device(s) based on the respective position or location information of the mobile device), and transmitting, to each mobile device of the group, a reporting configuration for the respective mobile device (Toni, ¶0107-108, server transmitting  to the mobile device instruction of how to report; also see ¶0038, mobile device is configured to receive an instruction from the server to adjust how often to reports location information), wherein the reporting configuration for the respective mobile device comprises the respective reporting frequency of the respective mobile device (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device), and a reporting start time of the respective mobile device (Toni, ¶0107-108, "warm start" is when a GPS device remembers its last calculated reported position, almanac used, and UTC Time and the reset (i.e. new start) and attempts to calculate new position to report to server; also see ¶0072, time period at which tracks starts at the present position (i.e. reporting start time)). 
However, Toni does not explicitly teach setting the respective reporting frequency of each mobile devices depending on  energy balance of the respective mobile devices that is based on a respective radio link quality associated with the respective mobile devices and based on network activity of the group of mobile devices on the wireless network.
 	In the same field of endeavor, Benjamin teaches setting the respective reporting frequency of each mobile devices depending on  energy balance of the respective mobile devices (Benjamin, ¶0103, adjusting or setting the reporting periods or frequencies depends on battery life or power level of portable monitoring devices) that is  based on a respective radio link quality associated with the respective mobile devices (Benjamin, ¶0185-186, power level is based on received signal strength/quality such as to establish a good connection the power gradually reduce) and based on network activity of the group of mobile devices on the wireless network (Benjamin, ¶0119 and ¶0127, power usage based on communication activity of portable monitoring device with other portable monitoring devices in the network such as transmission schedule). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Benjamin into invention of Toni in order to provide configurable reporting and/or sensor monitoring parameters between devices for purpose of reducing power and increasing the battery life. 
 
B)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1) and further in view of Aoshima (US 2004/0185913 A1). 
As per claim 11 as applied to claim 10 above, Toni in view of Benjamin does not explicitly teach setting the respective reporting frequency of the respective mobile device depending on a comparison of the energy balance of the respective mobile device with energy balances of one or more further mobile devices of the group of mobile devices. 
	In the same field of endeavor, Aoshima teaches setting the respective reporting frequency of the respective mobile device (Aoshima, ¶0007 and ¶0030-31, preset or set reporting data such as frequent checking of remaining battery level) depending on a comparison of the energy balance of the respective mobile device with energy balances of one or more further mobile devices of the group of mobile devices (Aoshima, ¶0014 and ¶0030-31, depending on comparing the battery level/balance of the first small electronic device with battery level of a second small electronic device).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Aoshima into invention of Toni and Benjamin in order to provide a small electronic device to be placed in a breast pocket and so on for frequent checking of its display, capable of communicating data with an external device such as a cellular phone and displaying information on the remaining battery level of the external device, thereby allowing a user to notice a battery shortage during data processing.
C)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1) and further in view of Hong (US 2013/0279380 A1). 
As per claim 15 as applied to claim 10 above, Toni in view of Benjamin does not explicitly teach receiving the location information from the mobile devices of the group of mobile devices in an interleaved manner in time domain.  
	In the same field of endeavor, Leibinger teaches receiving the location information from the mobile devices of the group of mobile devices in an interleaved manner in time domain (Hong, ¶0229 and ¶0336, receiving location data from devices in an interleaved pattern in the time domain. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Hong into invention of Toni and Benjamin in order to transmit and receive a mobile broadcast signal in conventional broadcasting system without having to ensure any additional frequency. 
D)	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1) and further in view of Alles (US 2015/0148055 A1). 
 	As per claim 21 as applied to claim 20 above, Toni in view of Benjamin does not explicitly teach setting the reporting frequency of the respective mobile device depending on a distance between a location of the group of mobile devices associated with the location information of the group of mobile devices and the target location.  
	In the same field of endeavor, Alles teaches setting the reporting frequency of the respective mobile device depending on a distance between a location of the group of mobile devices associated with the location information of the group of mobile devices and the target location (Alles, ¶0027 and ¶0033, reporting their positional information depending on a proximity/distance between location of group of mobile devices associated with information about location and the target location of mobile device). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Alles into invention of Toni and Benjamin in order to determine the location of target mobile device in proximity to a set of mobile devices as a function of the shared measurement data to improve accuracy of target location. 
E)	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1) and further in view of Raento (US 2010/0194632 A1). 
As per claim 22 as applied to claim 10 above, Toni in view of Benjamin does not explicitly teach setting the reporting frequency of a mobile device of the group of mobile devices to zero if the energy balance of the mobile device is below a predefined threshold.  
	In the same field of endeavor, Raento teaches setting the reporting frequency of a mobile device of the group of mobile devices to zero if the energy balance of the mobile device is below a predefined threshold (Raento, ¶0043, frequency and period of location measurement and reporting on a device.  For example, the frequency of updating may be dropped from once every 3 minutes to once every 6 minutes if the battery drops below 50%, and once every 9 minutes if the battery drops below 30%--with the feature shut off (therefore Zero) entirely at 15%; therefore, the reporting frequency goes Zero when battery level is 15%). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raento into invention of Toni and Benjamin in order for a device determines and reports its location in a manner aimed at reducing battery consumption to an acceptable level. 
 	As per claim 23 as applied to claim 10 above, Toni in view of Benjamin does not explicitly teach repetitively retrieving, for one or more mobile devices of the group of mobile devices and from a core network node of the wireless network, a further location information of the respective mobile device.  
	In the same field of endeavor, Raento teaches repetitively retrieving, for one or more mobile devices of the group of mobile devices and from a core network node of the wireless network, a further location information of the respective mobile device (Raento, ¶0037-38, retrieving for user devices and from the server (i.e. central/core server ¶0051) of the wireless network 108 other/further location information of the user device). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raento into invention of Toni and Benjamin in order for a device determines and reports its location in a manner aimed at reducing battery consumption to an acceptable level. 
F)	Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1) and further in view of Chen (US 2018/0335996 A1). 
 	As per claim 26 as applied to claim 1 above, Toni in view of Benjamin does not explicitly teach wherein the reporting start time comprises timing information at which the respective mobile device starts reporting the location information according to a repetition pattern at the respective reporting frequency. 
	In the same field of endeavor, Chen teaches wherein the reporting start time comprises timing information at which the respective mobile device starts reporting the location information according to a repetition pattern at the respective reporting frequency (Chen, ¶0046 and ¶0060, mobile device actively and periodically report the location information such as once every 60 second (therefore repetition pattern at respective frequency) with trip starting time and starting point). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raento into invention of Toni and Benjamin in order to detect information on a position where a public mobile device is located at a predetermined time for acquiring the corresponding information content for display according to the screened issuing destination and the related information content ID (Chen, abstract). 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643